United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                        September 28, 2004
                            FOR THE FIFTH CIRCUIT
                            _____________________                   Charles R. Fulbruge III
                                                                            Clerk
                                 No. 04-50098
                               Summary Calendar
                            _____________________

TERENCE GREGORY,

                                                       Plaintiff - Appellant,

                                    versus

TEXAS YOUTH COMMISSION; ERIC YOUNG, in
his official and individual capacity;
MELODY VIDAURRI, in her official and
individual capacity; CAROL CARMEAN, in
her official and individual capacity,

                                          Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
       for the Western District of Texas, Austin Division
                       USDC No. A-02-262 LY
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:1

                                         I

     In this employment action, Terence Gregory, now pro se, sued

various parties: his employer, Texas Youth Commission (“TYC”), and

Eric Young, Melody Vidaurri and Carol Carmean.                     He sued the

individual     defendants    in   both       their   individual   and     official

capacities. After various rulings by the district court, Gregory’s

final remaining claims on summary judgment (and now before us on

     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appeal) were:    1) Title VII claims for retaliation against TYC and

2) claims against Young, Vidaurri and Carmean in their official

capacities under section 1983 for violations of the First Amendment

to the United States Constitution.              He filed these retaliation

claims after he was denied a promotion to JCO V in November 2000,

arguing that the retaliation was connected to grievances and a

lawsuit he had previously filed against his employer. With respect

to his First Amendment claim, he incorporated the same facts used

to support his Title VII retaliation claim.               Defendants moved for

summary judgment on both remaining claims.

     The defendants contended that two of Gregory’s three Title VII

retaliation claims were not actionable under Title VII because they

did not involve “ultimate employment decisions.” With respect to

the third claim –- the denial of a promotion -- they argued that

Gregory failed    to   present   evidence       tending     to   show   that   the

defendants’ reasons for denying him the promotion were pretextual.

The district court granted the defendants’ motion for summary

judgment for the reasons asserted by the defendants.

     The district court also dismissed Gregory’s claim of First

Amendment violations under section 1983 on the same grounds on

which   it   denied   his   meritless       Title   VII   retaliation    claims.

Although the district court had dismissed the underlying First

Amendment substantive claim, it further addressed Gregory’s claims

for injunctive relief against the individual state officers under



                                        2
the   Ex   Parte   Young   exception         to   the    Eleventh   Amendment   and

dismissed these claims as well.

                                        II

      Gregory now appeals the dismissal of the Title VII retaliation

claims and the First Amendment violation claim, arguing that he

made a prima facie case for retaliation and produced evidence that

Defendant-TYC’s      reason   for       denying         him   the   promotion   was

pretextual.    The district court concluded that he failed to make a

prima facie case, and we agree.

      Gregory contends that TYC violated his rights under Title VII

by retaliating against him in the following manner: 1) by making

him work more overtime than other employees; 2) by denying him

proper access to TYC’s internal grievance process; and 3) by

denying him a promotion.          To establish a claim for retaliation, a

Title VII plaintiff must prove 1) that he was engaged in activity

protected    by    Title   VII;    2)   “an       adverse     employment   decision

occurred”; and 3) “there was a causal connection between the

participation in the protected activity and the adverse employment

action.”    Messer v. Meno, 130 F.3d 130, 140 (5th Cir. 1997).                   We

should note that only adverse employment decisions are actionable

under Title VII.      Actionable employment decisions are defined to

include only ultimate employment decisions. The district court did

not err in holding that making Gregory work overtime and denying




                                         3
him proper access to the internal grievance process were not

ultimate employment decisions.

        Gregory’s claim that he was denied a promotion was, however,

an ultimate employment decision with respect to his Title VII

retaliation claim.      The district court did not err in finding that

Gregory failed to make a prima facie showing of retaliation because

he did not provide summary judgment evidence that there was a

causal link between his protected activity and the denial of his

promotion.      The material submitted by Gregory consists largely of

unsubstantiated allegations and somewhat confusing references to

depositions and does not rise to the level of evidence tending to

support   his    claims.    “Summary        judgment,   to    be   sure,   may    be

appropriate, even in cases where elusive concepts such as motive or

intent are at issue, ... if the nonmoving party rests merely upon

conclusory allegations, improbable inferences, and unsupported

speculation."      Grimes v. Texas Dept. of Mental Health and Mental

Retardation, 102 F.3d 137, 139 (5th Cir. 1996).                Gregory alleged,

among other things, that the panelists who decided the promotion at

issue retaliated against him because of the grievances and a

lawsuit he had previously filed.              The district court, however,

noted   that    TYC   designated   as   interviewers         two   panelists     who

testified under oath that they were not aware of Gregory’s previous

protected activity when they made the promotion decision.                  Gregory

did not present any evidence to the contrary.



                                        4
     Gregory relies on the same allegations to support his First

Amendment   claim.     Because,   as   we   have    noted   above,   these

allegations do not rise to the level of summary judgment evidence,

his First Amendment claim must also fail.      Inasmuch as there is no

evidence to support a holding of a violation of Gregory’s First

Amendment rights by TYC, there is no need to further address

Gregory’s   argument   for   Ex   Parte     Young   injunctive    relief.

Nevertheless, we find no reversible error in the district court’s

discussion of this issue.    To seek relief under the Ex Parte Young

exception, a plaintiff must establish standing by showing: 1)

injury in fact; 2) causation; and 3) redressability.             Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).         The district

court dismissed these claims because the defendants were not in a

position, at the time of the suit, to redress Gregory’s complaints.

Carmean is no longer employed at TYC; Young now works for TYC in

Austin, Texas and has no authority over TYC employees at the

Giddings facility; and Vidaurri no longer has supervisory authority

over Gregory at the Giddings facility.       Because Gregory failed to

produce evidence of the redressability of his complaints, his claim

for injunctive relief was meritless.

     We have examined the briefs, the record, and the district

court’s opinion, and we find no reversible error in its legal

analysis or its application of this legal analysis to the facts of




                                   5
    this       case.2      Therefore,   for      the       above   reasons,   which   were

    delineated          more   completely   in       the   district   court’s   thorough

    opinion, the district court’s judgment is in all respects

1                                                                               AFFIRMED.




           2
          Gregory’s motions for sanctions and to supplement the record
    are denied.

                                                 6